PER CURIAM: *
This appeal seeks review of the en banc determination of the United States District Court for the Eastern District of Louisiana concerning the plaintiff-appellant’s disciplinary complaint against defendant-appellees. Appellant lacks standing to appeal. The appeal is DISMISSED for want of jurisdiction.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.